PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/176,458
Filing Date: 31 Oct 2018
Appellant(s): DeFelice et al.



__________________
Walter B. Welsh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/31/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/31/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-7 and 9-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070270691 to Bailey in view of US 20090068245 to Noble in further view of US 20060134419 to Monsheimer.   Bailey teaches an implant for use in a mammal, the implant comprising polyetherketoneketone (PEKK) (abstract; paragraphs 10-27). The PEKK implant may be used in a hip bone (a load-bearing bone) replacement (paragraph 20).  There is no calcium phosphate in the implant (excluding calcium phosphate).   Bailey teaches that its bone implant is capable of ongrowth/ingrowth of tissues (abstract; paragraphs 10-27).
Bailey fails to teach forming its PEKK implant by selective laser sintering.
Noble teaches a method of forming an implant for use in a mammal, the method comprising the steps of: providing a model of an implant; providing a powder, such as polyether ketone (PEK) and poly(etheretherketone (PEEK), and forming the implant by selective laser sintering the powder in accordance with the model of the implant, wherein the resultant implant for use in a mammal excludes calcium phosphate (abstract; paragraphs 3-29, 39 and 42; examples).  Laser-sintering provides the advantage of allowing the implant to be tailored to the physical parameters of the individual patient, which is particularly useful for loadbearing implants, such as hip implants (paragraphs 6 and 13).   The selective laser sintering comprises the steps of: applying a layer of the powder on a bed of a laser 
Monsheimer teaches creating molded PAEK, such as PEKK, by layer-by-layer laser-sintering of PAEK powder (abstract; paragraph 80).  PEKK is one of the four subclasses of PAEK disclosed by Monsheimer, and Monsheimer teaches that PAEK is preferred (paragraphs 21, 39, and 80).  Paragraph 38 of Monsheimer states “it has now been found, that a powder according to the present invention as described above [PAEK powers] can be used as fundamental material for use in the three-dimensional processes described [laser-sintering]. The parts produced using this powder have higher mechanical strength and higher heat resistance.”  This is a teaching that laser-sintering of PEAK polymers, such as PEKK, provides improved thermal and mechanical properties of the polymer.   The molding may be used in medical technology (paragraph 87).  The powder used is semicrystalline (paragraph 22).  The particle size may be from 30 to 150 microns (claim 4), from 48 to 100 (claim 7), and in one example, the particle size is 52.6 microns (Example 4).    
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to prepare the PEKK implant of Bailey by selective laser sintering.  The reasoning for this is to provide the advantage of allowing the artisan to tailor the physical parameters of implant to the individual patient (Noble, paragraphs 6 and 13) and provide improved thermal and mechanical properties (Monsheimer, paragraph 88).  It would have been further obvious to maintain an elevated bed temperature during the successive steps of powder application and solidification, and in this way, .  

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070270691 to Bailey in view of US 20090068245 to Noble in further view of US 20060134419 to Monsheimer in further view of US 20050216008 to Zwirnmann.    The relevant portions of Bailey, Noble, and Monsheimer are given above.
Bailey, Noble, and Monsheimer fail to teach a mechanical fastener.
Zwirnmann teaches that mechanical fasteners are attached to bone implants to secure the implant to the bone (abstract; paragraphs 2 and 18).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to add a mechanical fastener to the implant of Bailey.  The rationale for this is that mechanical fasteners are used in the art to attach bone implants to bone.  

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10143555. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to an implant for bone replacement composed exclusively of pure selectively laser sintered poly(ether ketone ketone) (PEKK), .

(2) Response to Argument
The following is the Examiner’s response to Appellant’s arguments regarding the rejection of claims 1-7 and 9-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070270691 to Bailey in view of US 20090068245 to Noble in further view of US 20060134419 to Monsheimer; and the rejection of claims 1-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey in view of Noble in further view of Monsheimer in further view of US 20050216008 to Zwirnmann.    

Argument 1

Regarding Appellant’s argument that Monsheimer’s teachings regarding selective laser-sintering are inapplicable to PEKK as PEKK is not an exemplified powder in Monsheimer, the Examiner’s response is that a reference is not limited to preferred embodiments and examples, but may be relied on for all that it teaches. Monsheimer teaches that its invention provides improved mechanical and thermal properties of the four subclasses of PAEK, PEKK being one of the four subclasses (paragraphs 21 and 80; claim 4).  
Regarding Appellant’s argument that Monsheimer doesn’t teach that laser-sintering is preferable over other forms of molding PEKK, the Examiner’s response is that Monsheimer teaches that moldings prepared by selective laser sintering “when compared with moldings produced by conventional laser-sintering processes exhibit marked advantages in relation to their mechanical properties” (paragraph 88).  The teaching in paragraph 88 extends to polyether ketone ketone (PEKK) powders (paragraph 21; claim 4).  The artisan, in reading Monsheimer, would understand that moldings 
Regarding Appellant’s argument that the teachings of Monsheimer are unrelated to the medical field, the Examiner’s response is that Monsheimer states that its teachings regarding moldings are applicable in medical technology (paragraph 87; claim 42).
Appellant’s arguments regarding lack of prima facie obviousness of the invention are directed almost entirely on Monsheimer.  The rejection is not based on Monsheimer alone, but on the combination of Bailey, Noble, and Monsheimer.  The only feature Bailey lacks to arrive at the present claims is a step of molding the implant by selective laser sintering.     The art provides strong guidance to the artisan to mold the implant of Bailey by selective laser sintering as selective laser sintering provides the advantages of allowing the artisan to tailor the physical parameters of implant to the individual patient, which is particularly useful in loadbearing implants, such as the hip implants taught by Bailey (Bailey, paragraph 20; Noble, paragraphs 6 and 13), and provide improved mechanical properties (Monsheimer, paragraph 88).

Argument 2

Regarding Appellant’s argument that calcium phosphate is inherently present in the implant of Bailey as calcium phosphate is commonly used in bone apposition, the Examiner’s response is that there is no calcium phosphate in the implant of Bailey.  Although calcium phosphate may be a component known in the art for use in bone apposition, Bailey doesn’t teach or require its inclusion, nor do the secondary references.  Appellant hasn’t provided any evidence that calcium phosphate is a required component in bone implants and would be inherently present in the composition of Bailey which doesn’t teach inclusion of calcium phosphate.    Roeder (PEEK Biomaterials Handbook, Chapter 11, 2012) doesn’t teach that calcium phosphate is an inherent component of bone implants.  The sections cited by 

Argument 3

Regarding Appellant’s argument that Noble doesn’t teach selective laser sintering of PEKK, the Examiner’s response is that the rejection isn’t based on Noble alone, but on the combination of Bailey, Noble, and Monsheimer.     Bailey teaches polyetherketoneketone (PEKK) (abstract; paragraphs 10 and 22; claims 14 and 18).  PEKK is one of the four subclasses of PAEK disclosed by Monsheimer for creating molded implants by selective laser sintering (abstract; paragraphs 21, 39, and 80).  The only feature Bailey lacks to arrive at the present claims is a step of molding the PEKK implant by selective laser sintering.    The art provides strong guidance to selective laser sintering as this molding technique provides the advantages of allowing the artisan to tailor the physical parameters of implant to the individual patient, which is particularly useful in loadbearing implants, such as the hip implants taught by Bailey (Bailey, paragraph 20; Noble, paragraphs 6 and 13), and provide improved mechanical properties (Monsheimer, paragraph 88).

Argument 4

In the Declarations of S. Adam Hacking filed 3/24/2020, two groups of rod-shaped implants that differ only in surface chemistry were bilaterally implanted in the distal femora of a rabbit.  One implant was PEKK-only implant and the other implant was a PEKK implant coated with a 150 nm dense and homogeneous layer of titanium dioxide.  After 8 weeks the rabbit femurs into which the implants were 

Argument 5

Wang (International Journal of Nanomedicine, 2017) prepared a PEKK implant with a nanorough surface and found in an in vitro study that the implant provided decreased adhesion and growth of P. aeruginosa and S. epidermidis relative to a comparative PEEK surface.  The feature of the PEKK implant that provided the antibacterial growth was the nanorough surface (Conclusion).   There is no nanorough surface required by the instant claims.  Wang further teaches that additional study is required to determine if the results hold for other nanostructured PEKK surfaces (Conclusion).  This teaching conveys to the artisan that, even if the result was unexpected, it wouldn’t necessarily extend across the scope of implants produced by selective laser sintering of a PEKK powder, as presently claimed.  


Regarding the rejection of claims 1-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10143555, Appellant has made no comment regarding the rejection in the Appeal Brief.   In Appellant’s response filed 3/24/2020, it’s stated on page 1 that a terminal disclaimer was being filed with the response.  No terminal disclaimer was filed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                
                                                                                                                                                                                        Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.